Citation Nr: 0904650	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  02-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1969 to October 1971.  This case is before the Board 
of Veterans' Appeals (Board) from a June 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  In his November 2002 substantive 
appeal the Veteran requested a Travel Board hearing.  In 
March 2003 he informed the RO that he instead desired a 
videoconference hearing.  In November 2003, on the same day 
his videoconference hearing was scheduled, he requested that 
his hearing be rescheduled.  He then canceled the rescheduled 
hearing, scheduled in January 2004.

In March 2005, the Board issued a decision that denied the 
Veteran's claim of service connection for hepatitis C.  The 
Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2007, the Court 
issued a memorandum decision that vacated the Board's March 
2005 decision and remanded the matter on appeal to the Board 
for action in compliance with the consistent with the 
instructions in the memorandum decision.  This matter was 
before the Board in December 2007 when it was remanded for 
additional development.


FINDING OF FACT

Hepatitis C was not manifested in service, and there is no 
competent medical evidence otherwise linking this disability 
to any incident of service, including any alleged personal 
assault therein.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304(f)(3) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter being addressed. Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Veteran was provided VCAA notice by letters in February 
2002, March 2002 and January 2008.  The letters explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  A personal assault development 
notice was sent in January 2008 to assist in developing the 
claim.  See Patton v. West, 12 Vet. App. 272 (1999).  The 
January 2008 letter also advised the Veteran of the criteria 
for rating hepatitis C and those governing effective dates of 
awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006).  He had ample time to respond to these letters 
or supplement the record.  Thereafter, the claim was 
readjudicated.  See November 2008 Supplemental Statement of 
the Case (SSOC).  Neither the Veteran nor his representative 
alleges that notice has been less than adequate.

Regarding VA's duty to assist, the Board notes that all 
indicated development has been undertaken to obtain the 
Veteran's service treatment records (STRs) and alternative 
records.  Unfortunately, the STRs were presumably destroyed 
in the 1973 fire at the National Personnel Records Center.  
It is clear that any additional effort to obtain such records 
would be futile.  The Court has held that under such 
circumstances there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened obligation in mind.  Moreover, the RO 
arranged for a VA examination in October 2008.  Finally, the 
Veteran's pertinent, available, post-service treatment 
records have been secured.  In February 2008, the Veteran 
reported that he was currently receiving treatment for 
hepatitis C at the Houston VA Medical Center.  However, he 
did not indicate that a treating physician had opined that 
his hepatitis C is related to his military service.  
Therefore, these records are not pertinent to the issue at 
hand and the Board does not need to obtain the records before 
issuing a decision in this matter.  The appellant has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

II.  Service Connection for Hepatitis C

The Veteran claims that service connection for Hepatitis C is 
warranted because he contracted this disease during service.  
See VA Form 646, dated in February 2003.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, service connection claims based on personal 
assaults must be developed in accordance with 38 C.F.R. § 
3.304(f)(3).  See also VA ADJUDICATION PROCEDURE MANUAL M21- 
1MR, Part IV.ii.1.D.17.  Under 38 C.F.R. § 3.304(f)(3): 

If a post-traumatic stress disorder claim (and by analogy a 
claim of service connection for other delayed manifesting 
disability) is based on in-service personal assault (as the 
etiological factor in service), evidence from sources other 
than the Veteran's service records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in- service personal 
assault without first advising the claimant that evidence 
from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

As noted above, STRs are unavailable.

A statement by the Veteran in March 1988 reveals that he 
alleges becoming "hooked" on heroin in Vietnam.  He reported 
a similar history of heroin use on VA psychiatric evaluation 
in August 1988.

Reports of blood testing at the Texas Department of 
Corrections in January 1990 make no mention of hepatitis.  
Another record from this institution, dated in June 1986, 
notes that there was no acute hepatitis.  The records also 
show that in prison the Veteran's duties included being a 
food handler (requiring medical clearance).

On September 2001 VA psychiatric examination it was noted 
that the Veteran carried a diagnosis of hepatitis C.  He 
related that he was sexually assaulted during service; 
specifically, he alleged that he was given mescaline by 
another serviceman on "Tan-My" island and then sexually 
assaulted.  He stated that he did not report the assault to 
the authorities.

VA outpatient treatment records dated in 2001 and 2002 show a 
diagnosis of hepatitis C.

By letter dated in January 2008, the Veteran was requested to 
either submit alternative evidence of the sexual assault or 
provide the identifying information and any necessary 
authorization to enable the RO to obtain the evidence on his 
behalf.  Specifically, he was advised of the various ways in 
which a sexual assault may be corroborated (including, but 
not limited to, behavior and/or performance changes, records 
from law enforcement authorities, mental health counseling 
centers, hospitals, or physicians; statements from family 
members, fellow service members, or clergy; deterioration in 
work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes).  No such 
evidence or identifying information with the necessary 
authorization to enable the RO to obtain the evidence was 
submitted by the Veteran.

In a February 2008 statement, the Veteran indicated that he 
was drugged and raped by another soldier "on or about" 
January 1971 on "Tan-my Island" in the Republic of Vietnam.  
He did not report the incident.  He indicated that ever since 
the incident, he gets "an attitude" when people approach 
him.

An October 2008 VA examination report notes the Veteran's 
contention that he was sexually assaulted and became addicted 
to heroin during his military service.  After reviewing the 
Veteran's claims file, the VA examiner noted that there is no 
evidence supporting the occurrence of an in-service sexual 
assault or military wounds of any kind.  There was also no 
evidence of dialysis, blood transfusion, organ transplant, or 
intranasal cocaine use.  The evidence did show a history of 
IV heroin use and a tattoo while incarcerated in 1981-2.  The 
VA examiner also noted that there is no evidence of a 
diagnosis of hepatitis C until February 1999, about 28 years 
after the Veteran's military service.  Of note, a January 
1990 blood test revealed no findings of hepatitis.  The 
examiner stated, "In my medical opinion, it is less likely 
as not (less than 50/50 probability) that the hepatitis C was 
caused by active military service."

Upon review of the evidence, the Board notes that there is no 
medical or contemporaneous lay evidence showing hepatitis C 
in service.  There is no evidence that the Veteran had risk 
factors for hepatitis (such as blood transfusion/blood 
handling/exposure to blood/etc.) in service.  There is no 
post-service medical evidence of hepatitis C until 1999, 
about 28 years after the Veteran's discharge.
Regarding the etiology of the Veteran's current hepatitis C, 
moreover, there is no evidence corroborating his alleged 
sexual assault in service.  He has provided neither the exact 
date on which the alleged assault occurred, nor the name of 
his alleged attacker.  While attacks by a stranger would 
leave him without the name of the attacker, his account 
presumably would have the involved person serving with him 
(and known by him).  He denied reporting the incident.  
Notably, while the Veteran's STRs are not available, he has 
not indicated he sought medical treatment following the 
alleged attack.

Evidence of behavior changes following a claimed assault may 
also constitute credible evidence of the stressor.  However, 
regarding the Veteran's performance during service, the 
record reveals that he enlisted at the rank of PV1, and was 
released from active duty almost two years later at the rank 
of PV2.  There is no evidence supporting the occurrence of a 
traumatic incident in service that adversely affected the 
Veteran's performance of duties.  The Veteran's statements, 
alone, are insufficient to establish that his behavior 
changed following an alleged sexual assault in service.

By letter in January 2008, the Veteran was notified that he 
should submit evidence to corroborate his alleged assault, 
including records from law enforcement authorities, rape 
crisis centers, hospitals, or physicians; tests for sexually 
transmitted diseases; copies of personal diaries, journals, 
or letters written contemporary to the claimed in-service 
events; and statements from family members, roommates, fellow 
service members, or clergy.  See Patton v. West, 12 Vet. App. 
272 (1999).  He has not submitted any such evidence.  The 
Court has held that the duty to assist is not always a one-
way street.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Furthermore, the October 2008 VA medical opinion is clearly 
against the Veteran's claim.  The VA physician opined that 
the Veteran's current hepatitis C is less likely than not 
related to his military service.  The Board finds this 
opinion persuasive because it is based on a review of the 
Veteran's pertinent history.  Notably, the physician 
explained the reasons for the conclusion, including that 
there was no documentation of hepatitis or a sexual assault 
during the Veteran's military service. There is no medical 
opinion of record to the contrary.  Consequently, service 
connection for hepatitis C on the basis that such disability 
was incurred in service, and has persisted, is not warranted.

The only support for the Veteran's allegation that there is a 
nexus between his current chronic hepatitis C and his service 
is in his own assertions.  As a layperson, he is not 
competent to relate a medical disorder to a specific cause.  
Espiritu, supra.  Hence, his opinion that hepatitis C first 
diagnosed many years after his service separation is related 
to service is without probative value.  Finally, many years 
passed between service and the first clinical notations of 
the veteran's hepatitis C.  (Notably in the interim, while 
imprisoned, the Veteran was found to be free of acute 
hepatitis, had normal blood studies, and was medically 
cleared for food-handling (presumably found free of 
infectious disease).)  Significantly, a lengthy time interval 
between service and the initial post-service manifestation of 
a disability for which service connection is sought (as here) 
is, of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  

Finally, regarding the Veteran's unsupported allegation (of a 
"risk factor") that he became "hooked" on heroin in service, 
it is noteworthy that compensation would not be payable for 
disability with such etiology.  See 38 U.S.C.A. § 1110.  
Regardless, as he also reports post-service heroin 
dependency, an examiner would have no basis for attributing 
current hepatitis to events in service vs. post-service risk 
factors.

Without any evidence of hepatitis in service or any competent 
evidence of a nexus between the Veteran's current Hepatitis C 
and service or any event therein, the preponderance of the 
evidence is against his claim seeking service connection for 
Hepatitis C.  There is no reasonable doubt to resolve in his 
favor.  Hence, the claim must be denied.


ORDER

Service connection for hepatitis C is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


